Not for Publication in West's Federal Reporter
               Citation Limited Pursuant to 1st Cir. Loc. R. 32.3

          United States Court of Appeals
                        For the First Circuit

No. 04-1975

                             ERICK J. JONES,

                         Plaintiff, Appellant,

                                      v.

                       CITY OF BOSTON, ET AL.,

                        Defendants, Appellees.



          APPEAL FROM THE UNITED STATES DISTRICT COURT

                FOR THE DISTRICT OF MASSACHUSETTS

         [Hon. Richard G. Stearns, U.S. District Judge]



                                   Before

                       Boudin, Chief Judge,
                Lipez and Howard, Circuit Judges.



     Erick J. Jones on brief pro se.
     Thomas F. Reilly, Attorney General, and Eva M. Badway,
Assistant Attorney General, on brief for appellees Suffolk County
District Attorney and Suffolk County District Attorney's Office.
     Kenneth J. Forton, Assistant Corporation Counsel, on brief for
appellees, City of Boston, John Doe and John Foe.




                              June 14, 2005
                  Per Curiam.     Appellant Erick Jones appeals from the

dismissal of his civil rights complaint under Fed. R. Civ. P.

12(b)(6) and the district court's denial of his motion to amend his

complaint.         For the reasons given below, we affirm.

                   Jones asserts that his federal and state malicious

prosecution claims were timely and that he should have been allowed

to amend his complaint to add related fact allegations.1                     As

indicated below, however, Jones failed to plead specific facts

tending to show that the state criminal proceedings terminated in

his favor.           As a result, his malicious prosecution claims are

neither presently cognizable (they have not yet accrued), nor

substantively viable (one of the prerequisites for that cause of

action is lacking).2            Lambert v. Williams, 223 F.3d 257, 262 n.3

(4th       Cir.    2000)   (discussing   significance   of   failure   to   show

favorable termination) (relying ultimately on Heck v. Humphrey, 512

U.S. 477, 483-84 (1994)); Nieves v. McSweeney, 241 F.3d 46, 53 (1st

Cir. 2001) (describing key elements of the common-law cause of

action in Massachusetts).           Hence, we affirm.


       1
      On appeal, Jones concedes that his remaining claims were
untimely, and he does not challenge the court's conclusion that his
suit against the Suffolk County District Attorney's Office and
associated defendants was barred by immunity or otherwise.
       2
      For present purposes, we assume that Jones may assert a
malicious prosecution claim under 42 U.S.C. § 1983 based on the
Fourth Amendment. See Nieves v. McSweeney, 241 F.3d 46, 54 (1st
Cir. 2001) (stating that it is an "open question" whether the
Constitution permits the assertion of such a claim)(citations
omitted).

                                         -2-
            The complaint and proposed amendment thereto made only

conclusory allegations on the favorable termination question.                 On

appeal, Jones explains that the Commonwealth dismissed the criminal

charges against him, offering a state court docket summary in

support.        But he does not allege facts that would permit an

inference that the charges were dismissed because of his innocence

or   the   Commonwealth's      lack    of    reasonable    grounds      for   the

prosecution.       See Wynne v. Rosen, 391 Mass. 797, 800-01 (1984)

(defining the circumstances when a state dismissal of charges

constitutes a favorable termination).            Moreover, the state court

docket indicates that the dismissal occurred after Jones completed

a period of pretrial probation under Mass. Gen. Laws c. 276, § 87.

If anything, this suggests that dismissal was a compromise solution

as defendants maintain, in which neither party conceded guilt or

innocence.      See Commonwealth v. Tim T., 437 Mass. 592, 596 (2002)

(describing the implications of pretrial probation when used as a

prelude    to    dismissal).    A     disposition   of    this   kind    is   not

"favorable."      Wynne, 391 Mass. at 801 (agreeing that a dismissal

based on the parties' compromise bars a malicious prosecution

claim).

                Jones acknowledges that his attorney assented to his

pretrial probation.       But he suggests that neither he nor his

attorney were present at the dismissal hearing and "thus" did not




                                       -3-
consent to dismissal of the charges.3          An oblique contention of

this kind is an insufficient basis for a remand to the district

court.     See Correa-Martinez v. Arrillaga-Belendez, 903 F.2d 49, 52

(1st Cir. 1990) (in evaluating a motion to dismiss, the court is

not       obliged   to   credit    "bald      assertions,   periphrastic

circumlocutions,     [or]   unsubstantiated    conclusions").   For   one

thing, neither the original complaint nor the proposed amendment

alleges affirmatively that Jones did not consent to the dismissal.

In addition, the course of events described in the state court

docket all tend to support the opposite conclusion that Jones

acquiesced in the dismissal, if not directly, then through his

attorney.      In any event, this indirect claim of lack of consent

does not solve the basic flaw in this case -- Jones' failure to

plead specific facts permitting the inference that the charges

against him were dismissed because he was innocent and there were

no reasonable grounds to prosecute him.4

             Affirmed.




      3
      The docket shows that Jones was not present at the dismissal
hearing, but that his attorney was.     To the extent that Jones
relied on the docket for his claim that his attorney was not
present, he apparently misread the docket.
      4
      In fact, Jones' record appendix contains materials which
seriously undermine his malicious prosecution claims. For example,
a grand jury transcript indicates that the grand jury had access to
a videotaped statement by Jones' alleged victim. Jones claimed
that the defendants had withheld that statement from the grand
jury.

                                   -4-